EXHIBIT 10.2


























LEGG MASON, INC.


DEFERRED COMPENSATION FUND PLAN


AMENDED AND RESTATED
EFFECTIVE SEPTEMBER 1, 2014


--------------------------------------------------------------------------------



TABLE OF CONTENTS




ARTICLE I    GENERAL    1
1.1    Purpose of Plan    1
1.2    Nature of Plan    1
1.3    The Plan Year    1
ARTICLE II    DEFINITIONS    1
2.1    Definitions    1
2.2    Statutory References    5
ARTICLE III    ELIGIBILITY AND PARTICIPATION    5
3.1    Requirements    5
3.2    Enrollment and Participation    5
3.3    Change of Employment Category    5
3.4    Leaves of Absence    6
3.5    Separation from Service    6
3.6    Failure to Participate When First Eligible    6
3.7    Inactive Participation    6
ARTICLE IV    DEFERRAL ELECTIONS    7
4.1    General    7
4.2    Timing of Elections    7
4.3    Irrevocability of Elections    7
4.4    Changes in Deferral Elections    7
4.5     Unforeseeable Emergency    7
ARTICLE V    CONTRIBUTIONS    8
5.1    Nature of Contributions    8
5.2    Compensation Deferral Contributions    8
5.3    Effect of Compensation Deferrals    9
5.4    Discretionary Matching Contributions    9
ARTICLE VI    PARTICIPANT ACCOUNTS    9
6.1    Account Established for Each Participant    9
6.2    No Funding Requirement    10
6.3    LM Funds    10
6.4    Return    11
6.5    Participant Investment Elections    11

i

--------------------------------------------------------------------------------





ARTICLE VII  ENTITLEMENT TO BENEFITS    12
7.1     Separation from Service    12
7.2    Death    13
7.3    In-Service Distribution    13
7.4    Vesting    13
7.5    Forfeiture    13
7.6    Clawbacks    13
ARTICLE VIII DISTRIBUTION OF BENEFITS    14
8.1    Benefits Payable in Service or upon Separation from Service    14
8.2    Death Benefits    15
8.3    Payment Option Elections    16
8.4    Administration of Distributions    18
8.5     Limitation on Payment Liability    19
ARTICLE IX    ADMINISTRATION    19
9.1    Administrative Authority    19
9.2    Company Administration    20
9.3    Administrative Committee    21
9.4    Third Party Services    22
9.5     Claims Procedure    22
ARTICLE X    AMENDMENT AND TERMINATION    22
10.1    Right to Amend    22
10.2    Amendment Required by Federal Law    22
10.3    Right to Freeze or Terminate    23
10.4     Employer-Level Change    24
10.5    Preservation of Rights    25
10.6    Section 409A Compliance    25
ARTICLE XI    MULTIPLE-EMPLOYER PROVISIONS    26
11.1    Adoption by Other Employers    26
11.2    Separate Plans    26
11.3    Participation    26
11.4    Combined Service    26
11.5    Administration    26
11.6    Amendment    26
11.7    Termination    26



ii

--------------------------------------------------------------------------------





ARTICLE XII  MISCELLANEOUS    27
12.1    Limitations on Liability of Company    27
12.2    Construction    27
12.3    Spendthrift Provision    27
12.4    Tax Consequences of Payments    28
12.5    Limitation of Rights: No Contract of Employment    28
APPENDIX A    29





































































iii

--------------------------------------------------------------------------------




LEGG MASON, INC.


DEFERRED COMPENSATION FUND PLAN


(As amended and restated effective September 1, 2014)




THIS LEGG MASON, INC. DEFERRED COMPENSATION FUND PLAN, as amended and restated
effective September 1, 2014 (the “Plan”), is adopted by LEGG MASON, INC. (the
“Company”) under the terms and conditions hereinafter set forth, as further
amended from time to time.


ARTICLE I
General
1.1Purpose of Plan - The Company has adopted the Plan to facilitate the deferral
of compensation by designated employees of the Company and any Affiliate that
adopts the Plan.


1.2Nature of Plan - The Plan is intended to be a non-qualified, unfunded plan
maintained to provide deferred compensation to a select group of management
and/or highly compensated employees, and is not intended to be subject to ERISA
(other than Title I, Subtitle B, Part 1, Reporting and Disclosure, and Title I,
Subtitle B, Part 5, Administration and Enforcement). The Plan is intended to
comply in form and operation with Section 409A and shall be so interpreted.


1.3The Plan Year - To the extent necessary for accounting or reporting purposes,
the Plan shall have a fiscal year (or “Plan Year”) which shall be the calendar
year.
ARTICLE II
Definitions
2.1Definitions - The following terms, as used herein, unless a different meaning
is implied by the context, shall have the following meanings:
Account - The account established for each Participant pursuant to Section 6.1.
Administrator - The person, group or entity designated in accordance with the
provisions of ARTICLE IX to administer and operate the Plan.
Administrative Committee or Committee - The Committee appointed under Section
9.3 to serve as Administrator.



1

--------------------------------------------------------------------------------




Affiliate - Any member of the Employer Group other than the Sponsor. An entity
which qualifies as an Affiliate solely because of the proviso in the definition
of Employer Group substituting “at least 25%” for “at least 80%” in the cited
authorities shall be referred to herein as an “unrelated” Affiliate in those
instances where such distinction is required.
Beneficiary - Any person or persons so designated in accordance with the
provisions of Section 8.2.
Company - Legg Mason, Inc., a corporation duly organized and existing under the
laws of the State of Maryland, and its successors and assigns, unless otherwise
herein provided.
Compensation - Amounts payable by the Company or an Affiliate to a Participant
which are attributable to services performed during the Election Year and any
cash bonus payable during the Election Year which constitutes Performance Based
Compensation for a Fiscal Year ending on or after March 31st of the Election
Year. Notwithstanding the above, Compensation shall be further limited as
follows: (i) Compensation for the Election Year beginning January 1, 2014 shall
be limited to base salary, (ii) Compensation for Election Years beginning on and
after January 1, 2015, shall be limited to base salary, any cash bonus payable
during the Election Year which constitutes Performance Based Compensation for a
Fiscal Year ending on or after March 31st of the Election Year, and, solely to
the extent permitted and elected in a timely filed Compensation Deferral
Agreement, such other bonuses or sales commissions that are (A) payable after
May 1st and on or before the end of the Election Year and (B) attributable to
services performed during the Election Year, and (iii) Compensation does not
include amounts payable for services performed outside the United States from a
non-U.S. payroll. At the election of the Participant in a Compensation Deferral
Agreement, Compensation shall be further limited to such amounts payable on and
after May 1st of an Election Year.
Compensation Committee - The Compensation Committee of the Board of Directors of
Legg Mason, Inc.
Compensation Deferral Agreement - The written or electronic agreement, on a form
or in a format provided or approved by the Administrator, whereby an Employee or
Participant elects to commence or resume participation in the Plan and to defer
Compensation pursuant to the terms of the Plan, the filing of which may be
accomplished by physical or electronic receipt thereof by the Administrator.
Compensation Deferral Agreement Deadline - December 31, 2013 for the Election
Year beginning January 1, 2014, and September 30 of the Election Year preceding
each subsequent Election Year for which a Compensation Deferral Agreement is to
be effective.
Compensation Deferral Amendment - A Compensation Deferral Agreement in which a
Participant changes a previously-made election.
Compensation Deferral Contributions - Credits made to the Account of a
Participant under Section 5.2.

2

--------------------------------------------------------------------------------




Covered Employee - Any Employee who is determined by the Administrator, in its
sole and absolute discretion, to be a member of “a select group of management or
highly compensated employees” within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.
Disability - Any condition that renders a Participant “disabled” within the
meaning of Section 409A(a)(2)(C).
Discretionary Matching Contribution - Credits, if any, made to the Account of a
Participant pursuant to Section 5.4.
Distribution Date - The date on which a distribution is made pursuant to the
terms of the Plan.
Distribution Event - As applicable, the date of a Participant’s Separation from
Service or death, the August 1st of the fifth calendar year following an
Election Year for which an in-service distribution is elected or any other
permitted distribution event under Section 409A by reason of which the
Participant becomes entitled to a benefit distribution under the terms of the
Plan.
Effective Date - The effective date of this Plan, which is December 1, 2013. The
Effective Date for contributions and deferrals under the Plan is January 1,
2014.
Election Year - The twelve month period to which a deferral election applies.
The Election Year shall be the calendar year in all cases.
Employee - Any person employed by the Company or an Affiliate that adopts the
Plan.
Employer Group - A group of employers consisting of the Company and all other
employers who are treated as a single employer under Section 414(b) and/or (c)
of the Internal Revenue Code; provided, however, that “at least 25%” shall be
substituted for “at least 80%” in each place it appears in Section 1563(a)(1),
(2) and (3) of the Internal Revenue Code for purposes of applying Section
414(b), and in §1.414(c)-2 of the Regulations.
ERISA - The Employee Retirement Income Security Act of 1974, or any provision or
section thereof herein specifically referred to, as such Act, provision or
section may from time to time be amended or replaced.
Fiscal Year - The fiscal year of the Company, which currently ends on March
31st.
401(k) Plan - The Legg Mason Profit Sharing and 401(k) Plan and Trust (as
amended from time to time).
Internal Revenue Code or Code - The Internal Revenue Code of 1986, or any
provision or section thereof herein specifically referred to, as such Code,
provision or section may from time to time be amended or replaced.

3

--------------------------------------------------------------------------------




Leave of Absence - An authorized absence from active employment under
circumstances which are not treated by the Administrator as a Separation from
Service, and with respect to which there is a reasonable expectation that the
Participant will return to perform further services for the Employer Group.
LM & Co - Legg Mason & Co., LLC
LM Funds - Mutual and money market funds sponsored by the Company, a subsidiary
of the Company, any entity in which the Company has a twenty five percent (25%)
or greater ownership interest or an Affiliate.
Participant - Any person so designated in accordance with the provisions of
ARTICLE III, including, where appropriate according to the context of the Plan,
any former Employee who has an Account (with an undistributed balance) under the
Plan.
Payment Option Election - A written or electronic election, on a form or in a
format provided or approved by the Administrator, whereby a Participant elects
the form and/or timing of the distribution of all or a portion of the
Participant’s Account.
Performance Based Compensation - means performance-based compensation, as
defined in Section 409A(a)(4)(B)(iii).
Plan - The plan set forth herein, as amended from time to time.
Regulations - Regulatory guidance promulgated by the Treasury Department with
respect to Section 409A and, where appropriate, other sections of the Internal
Revenue Code (as such regulations are presently written or subsequently
proposed, finalized, amended, supplemented or replaced).
Return - The amount calculated under Section 6.4.
Section 409A - Section 409A of the Internal Revenue Code (as now or hereafter
amended or replaced) and the Regulations and other Internal Revenue Service
guidance issued thereunder.
Separation from Service - A retirement or other termination of employment with
the Employer Group under circumstances which do not constitute a Leave of
Absence, and which meet the requirements of Regulations Section 1.409A-1(h).
Where appropriate to the context, a Participant’s termination of employment by
reason of death shall be deemed to be a Separation from Service.
Notwithstanding the foregoing, a Leave of Absence shall be deemed to constitute
a Separation from Service if the period of leave exceeds six months (or such
longer period for which the Participant retains re-employment rights with the
Employer Group under an applicable statute or contract). However, if the Leave
of Absence is due to a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, which impairment causes the Participant to
be unable to perform the duties of his or her position of employment or any

4

--------------------------------------------------------------------------------




substantially similar position of employment, a 29-month period of absence shall
be substituted for such six-month period.
Sponsor - The Company and its successors and assigns.
Value - The contributions and Return allocated to an Account less the amount of
any distributions and forfeitures from the Account hereunder.
2.2Statutory References - Statutory references in this Plan shall incorporate by
reference all regulations, rulings, procedures, releases and other position
statements issued by the relevant governmental agency with respect to such
statutory provision.


ARTICLE III
Eligibility and Participation
3.1Requirements - A Covered Employee shall be eligible to become a Participant
on the January 1st of an Election Year on which both of the following
requirements are met:
3.1.1The Covered Employee is individually approved by the Administrator, in its
sole and absolute discretion, for participation in the Plan; and
3.1.2The Covered Employee is notified by the Administrator of his or her
eligibility to participate in the Plan.
Notwithstanding the foregoing, Covered Employees who become eligible to
participate in the Plan on the Effective Date shall become Participants as of
such date.
3.2Enrollment and Participation - Participation in the Plan is voluntary. Each
Covered Employee who has met the requirements of Section 3.1 may elect to
participate in the Plan by filing a Compensation Deferral Agreement with the
Administrator in accordance with Section 4.2. However, except as provided in the
next paragraph, he or she shall not become a Participant until the effective
date of a timely filed Compensation Deferral Agreement, as determined in
accordance with Section 4.2 (so that participation may only begin on a January
1st or May 1st).
The election to become a Participant shall be made by, and only by, completing
and delivering to the Administrator a Compensation Deferral Agreement.
Subject to the right of the Administrator to prospectively terminate the status
of any Participant as a Covered Employee, once an Employee has become a
Participant, the Employee shall remain a Participant (without regard to whether
or not a Compensation Deferral Agreement is in effect) throughout the
Participant’s tenure as an Employee.
3.3Change of Employment Category - During any period in which a Participant
remains in the employ of the Employer Group, but ceases to be a Covered
Employee: (i) the Participant will continue his or her Plan participation, and
the Participant’s

5

--------------------------------------------------------------------------------




Account will continue to be credited with earnings or losses, as applicable, so
long as the Participant’s Account has an undistributed balance, but (ii) the
Participant’s Account shall not be credited with, nor shall the Participant be
entitled to make, any deferral contributions based upon Compensation payable
with respect to such period. However, if, at the time the Participant ceases to
be a Covered Employee, the Participant has a Compensation Deferral Agreement in
effect the Participant’s deferral contributions thereunder shall continue until
such time as the Compensation Deferral Agreement would lapse by its terms or be
subject to modification by the Participant pursuant to ARTICLE IV.
In the event that a Participant who ceased to be a Covered Employee subsequently
becomes a Covered Employee, the Participant shall be eligible to defer
Compensation only after again meeting all of the requirements of Section 3.1
(including, without limitation, being notified by the Administrator of his or
her eligibility to resume participation in the Plan) and filing a new
Compensation Deferral Agreement pursuant to Section 3.2.
3.4Leaves of Absence - During any authorized absence from active service that
constitutes a Leave of Absence, a Participant shall continue to participate in
the Plan to the same extent as if the Participant had not taken the leave of
absence, and any Compensation Deferral Agreement shall remain in effect.
3.5Separation from Service - Upon a Participant’s Separation from Service with
the Company or an Affiliate, the Participant’s participation in the Plan shall
terminate (except as provided in Section 3.7). If an Employee (whether or not a
Participant) who has a Separation from Service is subsequently re-employed by
the Company or an Affiliate, the Employee shall be treated as a new Employee who
shall be eligible to become a Participant only after again meeting all of the
requirements of Section 3.1 and filing a new Compensation Deferral Agreement
pursuant to Section 3.2.
3.6Failure to Participate When First Eligible - In the event that a Covered
Employee who, pursuant to Section 3.1, is eligible to commence or resume
participation fails to elect to participate when he or she first becomes
eligible to become a Participant in the Plan, the Employee shall not again be
eligible to participate until the first day of the next, or any subsequent,
Election Year (provided the Employee is still then otherwise eligible for
participation). If the Employee does so elect, the Employee’s participation
shall be effective as of the date determined in accordance with Section 4.2.
3.7Inactive Participation - In the event that a Participant’s active
participation in the Plan ceases, as described in Section 3.2, 3.3 or 3.5, or he
or she ceases to make Section 5.2 deferral contributions or ceases to be a
Covered Employee, the Participant shall nevertheless be deemed to remain as a
Participant for all purposes other than the crediting of further Section 5.2 or
5.4 contributions to the Participant’s Account, until such time as there is no
longer an undistributed balance in the Participant’s Account.







6

--------------------------------------------------------------------------------




ARTICLE IV
Deferral Elections
4.1General - The election by any Participant to defer Compensation pursuant to
the terms of the Plan shall be made by, and only by, the filing of a completed
Compensation Deferral Agreement (or Compensation Deferral Amendment) with the
Administrator. Subject to the remainder of this ARTICLE IV, deferral elections
shall be made at the time, in the manner, and subject to the conditions
specified by the Administrator.
4.2Timing of Elections - An election to defer Compensation for any Election Year
shall not be effective unless made on or before the Compensation Deferral
Agreement Deadline for the Election Year to which the election relates.
4.3Irrevocability of Elections - Except as provided in Section 4.5, an election
to defer Compensation for an Election Year becomes irrevocable on, and may not
be changed or revoked after, the Compensation Deferral Agreement Deadline for
that Election Year. A deferral election may be changed for future Election Years
in accordance with (and only in accordance with) Section 4.4.
4.4Changes in Deferral Elections - Once a Compensation Deferral Agreement has
become irrevocable pursuant to Section 4.3, a Participant may make changes in a
deferral election (including a revocation of further deferrals), but only with
respect to subsequent Election Years, by filing a completed Compensation
Deferral Amendment on or before the Compensation Deferral Agreement Deadline for
the subsequent Election Year to which the Compensation Deferral Amendment is to
relate. The Compensation Deferral Agreement for the Election Year beginning on
January 1, 2014, will no longer be in effect as of January 1, 2015, unless the
Participant has filed a completed Compensation Deferral Amendment on or before
the Compensation Deferral Agreement Deadline for the Election Year beginning
January 1, 2015. If a Participant fails to file a completed Compensation
Deferral Amendment on or before the Compensation Deferral Agreement Deadline for
any Election Year beginning on or after January 1, 2016, and is still eligible
to defer, the Participant shall be deemed to have elected to keep the election
for the immediately preceding Election Year (if any) in effect for such
subsequent Election Year. See Section 8.3 regarding initial and subsequent
Payment Option Elections.
4.5Unforeseeable Emergency ‑ Notwithstanding the provisions of Sections 4.2, 4.3
and 4.4, in the event of a Participant’s unforeseeable emergency, or in the
event of a hardship withdrawal by a Participant under the 401(k) Plan (but only
if the hardship withdrawal meets the requirements of §1.401(k)-1(d)(3) of the
Regulations), the Participant may apply to the Administrator for permission to
cancel (not merely postpone or delay) Section 5.2 Compensation Deferral
Contributions for the remainder of the Election Year. The Administrator shall
have the sole discretion (subject to Section 9.5) to determine whether the
Participant’s circumstances meet the applicable standards.
“Unforeseeable emergency” shall be defined in accordance with §1.409A-3(i)(3) of
the Regulations and, to the extent not inconsistent therewith, the following

7

--------------------------------------------------------------------------------




summary thereof: a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, his or her spouse or his or her
dependent (as defined in Section 152 of the Internal Revenue Code without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B)), or any Beneficiary he or she has
designated pursuant to Section 8.2.2 (and which designation is in effect when
the unforeseeable emergency occurs), loss of the Participant’s property due to
casualty (whether or not resulting from a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but only to the extent such emergency is
not and may not be relieved: (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship); or (iii) by cessation of deferrals under the Plan. However,
determination of amounts reasonably necessary to satisfy the emergency need is
not required to take into account any additional compensation that, due to the
unforeseeable emergency, is available under another nonqualified deferred
compensation plan but has not actually been paid. Examples of circumstances that
may (under all relevant facts and circumstances) constitute an unforeseeable
emergency are: (i) imminent foreclosure of or eviction from the Participant’s
primary residence, (ii) the need to pay prescription drugs or other medical
expenses (including non-refundable deductibles) of the Participant, spouse,
dependent or Beneficiary, or (iii) funeral expenses of a spouse, dependent or
Beneficiary; provided, however, that home purchase or college tuition will not,
under normal circumstances, constitute an unforeseeable emergency.
ARTICLE V
Contributions


5.1Nature of Contributions - Contributions described in this ARTICLE V shall not
represent actual deposits to a separate fund or trust, but shall be bookkeeping
entries in the form of credits to the Accounts of the Participants on whose
behalf the contributions are made.
5.2Compensation Deferral Contributions -
5.2.1     By so electing in his or her Compensation Deferral Agreement, each
Participant may elect to defer Compensation (which would otherwise have been
paid to the Participant) in any whole percentage amount designated by the
Participant, provided that such amount is not less than 1% of the Participant’s
Compensation nor more than such percentage or dollar maximum approved by the
Administrator and reflected in the Compensation Deferral Agreement prior to the
Compensation Deferral Agreement Deadline (with the percentage amount designated
and any percentage limits approved by the Administrator applied in the aggregate
until the dollar maximum is reached) for the Election Year. The Administrator
may adjust the aggregate percentage or dollar maximums, and may approve a
different percentage or dollar maximum for any specific element of Compensation,
prior to the Compensation Deferral Agreement Deadline for an Election Year.
5.2.2     The Administrator may establish such procedures with respect to timing
and amount of individual deferrals by each Participant as it deems appropriate
to implement the limitations described in ARTICLE IV or this ARTICLE V (other
than any

8

--------------------------------------------------------------------------------




procedure which would require or permit the Administrator to authorize payment
to the Participant any Compensation previously deferred by the Participant
pursuant to this Section 5.2 during the current or any preceding Election Year
or which would permit a change or discontinuation of deferrals under the Plan
that would violate Section 409A).
5.2.3    The gross amount of the Participant’s Compensation shall be reduced
pursuant to each Participant’s Compensation Deferral Agreement (or Compensation
Deferral Amendment). In lieu of payment of the deferred portion of the
Participant’s Compensation to the Participant as earned, the Administrator will
credit to the Participant’s Account dollar amounts equal to the deferred
Compensation, each such credit to be made as of a date no later than 15 business
days after the last day of the month during which the Participant would have
been entitled to such Compensation had it been paid as current Compensation.
5.2.4     Any FICA or other payroll tax which may be imposed on the Participant
with respect to deferral contributions shall, unless otherwise determined by the
Administrator, be deducted from the non-deferred remainder of the Participant’s
remuneration.
5.3Effect of Compensation Deferrals ‑ With respect to any other employee benefit
or welfare plan sponsored by the Company or an Affiliate under which the amount
of any benefit is based on the compensation paid to an employee, a Participant’s
compensation for the purpose of such employee benefit or welfare plan shall not
include the amount of any Compensation deferrals under this Plan, unless
otherwise specifically provided in such other plan.
5.4Discretionary Matching Contributions ‑ Discretionary Matching Contributions
may be made by the Company with respect to the Compensation Deferral
Contributions for an Election Year in such amount, pursuant to such formula and
maximum amounts and to such Participants or class of Participants as determined
by the Compensation Committee in its sole discretion. Discretionary Matching
Contributions, if any, shall be reflected as credits to the Account of a
Participant for which made. However, there is no obligation to make any such
Discretionary Matching Contributions for any Election Year. Discretionary
Matching Contributions, if made, shall be credited to the Accounts of
Participants entitled to such Discretionary Matching Contributions within
seventy-five (75) days following the close of the Election Year to which such
Discretionary Matching Contributions relate.


ARTICLE VI
Participant Accounts


6.1Account Established for Each Participant - An individual Account shall be
established on the books of the Company or an Affiliate in the name of each
Participant, for the purpose of accounting for contributions credited to, and
benefits paid to or on behalf of, the Participant, and to account for
incremental adjustments pursuant to Sections 6.3 and 6.4. Each Account shall be
divided into such sub-accounts, including without limitation a

9

--------------------------------------------------------------------------------




Compensation Deferral Contribution subaccount and a Discretionary Matching
Contribution subaccount, as the Administrator deems appropriate to properly
implement the provisions of the Plan.
6.2No Funding Requirement -
6.2.1    General - Neither the Company nor any Affiliate shall be required to
purchase, hold or dispose of any investments with respect to amounts credited to
the Account, its only obligation being to make payments as described in ARTICLE
VIII. Should the Company or an Affiliate elect to make contributions to a trust
(hereinafter referred to as the “Trust”) to assist the Company or Affiliate in
paying the benefits which may accrue hereunder, the amounts contributed shall be
used to purchase the deemed investments under Section 6.3, subject to
application of the provisions of this Section 6.2 to the actual investments.
However, contributions to the Trust shall not reduce or otherwise affect the
Company’s or Affiliate’s liability to pay benefits under this Plan (which
benefits may be paid from the Trust or from the Company’s or Affiliate’s general
assets, in the discretion of the Administrator), except that the Company’s or
Affiliate’s liability shall be reduced by actual benefit payments from the Trust
(and the Account shall be appropriately adjusted to reflect such payments). If
any such investments, or any contributions to the Trust, are made by the Company
or an Affiliate, such investments shall have been made solely for the purpose of
aiding the Company or Affiliate in meeting its obligations under the Plan. To
the extent that the Company or Affiliate does, in its discretion, purchase or
hold any such investments (other than through contributions to the Trust), the
Company or Affiliate will be named sole owner of all such investments and of all
rights and privileges conferred by the terms of the instruments or certificates
evidencing such investments. Nothing stated herein will cause such investments,
or the Trust, to form part of the Account, or to be treated as anything but the
general assets of the Company or Affiliate, subject to the claims of its general
creditors, nor will anything stated herein cause such investments, or the Trust,
to represent the vested, secured or preferred interest of the Participant or his
or her Beneficiaries. The Company or Affiliate shall have the right at any time
to use such investments not held in the Trust in the ordinary course of its
business. Neither the Participant nor any of his or her Beneficiaries shall at
any time have any interest in the Account or the Trust or in any such
investments, except as a general, unsecured creditor of the Company or any
Affiliate to the extent of the deferred compensation arrangement which is the
subject of the Plan.
6.2.2    Off-Shore Prohibition - To the extent that the Company or an Affiliate
actually makes contributions to the Trust, or otherwise directly or indirectly
sets aside assets to assist in paying any benefits which may accrue hereunder,
then, except as otherwise permitted by regulations or other guidance issued by
the Internal Revenue Service under Section 409A(b), neither such assets, nor the
Trust itself, shall be located or transferred outside of the United States
(except to a foreign jurisdiction in which substantially all of the services
giving rise to the benefits accruing hereunder are performed).
6.3LM Funds - A Participant’s Account shall be deemed to be invested in the LM
Funds designated or deemed designated by the Participant in accordance with this
Section 6.3 or Section 6.5 for the purpose of determining the Account’s Value,
which shall be the amount of contributions credited to the Account, together
with the Return (positive or negative) on the Account, less any distributions or
forfeitures from the Account. However, a

10

--------------------------------------------------------------------------------




Participant’s Account does not represent the Participant’s ownership of, or any
ownership interest in, any LM Fund. It is intended that the LM Funds available
for designation by Participants under the Plan shall be the same as those in the
401(k) Plan, excluding any target date funds or other funds the Administrator
chooses to exclude. However, the Administrator may, in its sole discretion,
alter, modify, or eliminate any LM Fund that is used to calculate the Return on
any of the Participant’s Accounts under the Plan in accordance with changes made
under the 401(k) Plan or otherwise. In the event the Administrator so alters,
modifies or eliminates any LM Fund, the Administrator shall, in its sole
discretion, determine the appropriate reallocation of the LM Funds or
substitution of another LM Fund that shall be used to calculate the Return on
the affected Participant’s Accounts. The LM Funds resulting from such
reallocation or substitution shall be deemed to have been designated by the
Participant until such time as a different designation of LM Funds by the
Participant as to the respective amounts in the Participant’s Account takes
effect.
6.4Return - Each Participant’s Account will be adjusted from time to time (at
least monthly) to reflect the gains and losses that would be ascribed to the
Account if the amounts credited to the Account were actually invested in the LM
Funds designated or deemed designated by the Participant. In the event an LM
Fund designated or deemed designated by a Participant pays dividends,
distributes capital gains, or makes other distribution, the amount of such
dividends and distributions shall be credited to the Participant’s Account as of
the time of such adjustments and treated as part of the Return. Any Return on
Compensation Deferral Contributions or Discretionary Matching Contributions will
begin to accrue as of the date the contributions are credited to the
Participant’s Account pursuant to Section 5.2.3 or 5.4, as applicable.
6.5Participant Investment Designations - The Administrator may establish uniform
rules and procedures to be followed with respect to the investment of
Participants’ Accounts in such LM Funds. Participant investment designations
shall be governed by the following provisions:
6.5.1The Administrator shall determine the manner, period, and frequency of
investment designations (e.g., daily, weekly, monthly, quarterly or annually).
Different terms and conditions may be specified for different LM Funds (e.g.,
monthly designations for one LM Fund and quarterly designations for another LM
Fund). Any term or condition imposed by the Administrator may apply to a
Participant’s entire Account or may be applied separately to different
investment media or to different types of contributions (e.g., future
contributions versus the current balance of the Account).
6.5.2Except as the Administrator shall otherwise determine, any initial or
subsequent investment designation shall be in writing or filed electronically,
on a form or in a format supplied or approved by the Administrator or its
designate, and filed with the Administrator or its designee, and shall be
effective on such date as may be specified by the Administrator or its designee.
The Administrator may arrange for telephone, internet or other electronic
investment designations, and may establish (and thereafter change) a limit on
the number of investment designations that may be made by any Participant during
a specified period.

11

--------------------------------------------------------------------------------




6.5.3All contributions and other amounts added to a Participant’s Account
(except for the Return on an LM Fund) shall be allocated among the separate LM
Funds available in accordance with the then effective investment designation or
deemed designation. Except as the Administrator shall otherwise determine, any
distributions hereunder shall be taken proportionately from each separate LM
Fund to which the Account is allocated at the time of the distribution. Any new
investment designation may designate that, as of the date the new designation
takes effect, the entire balance of the Participant’s Account at that date shall
be reallocated among the designated LM Funds according to the percentages
specified in the investment designations and/or future contributions shall be
allocated in accordance with such new investment designation. No reallocations
of the Participant’s Account are to be made merely to adjust for
disproportionate investment growth among such LM Funds (other than in response
to a subsequent investment designation filed with respect to the Participant’s
Account).
6.5.4In the event the Administrator or its designee receives an initial or
revised investment designation which it deems to be incomplete, unclear, not in
accordance with procedures established pursuant to this Section 6.5 or otherwise
improper, the Participant’s investment designation then in effect shall remain
in effect (or, in the case of a deficiency in an initial designation, the
Participant shall be considered to have filed no investment designation) until a
complete investment designation is filed in accordance with the rules and
procedures established by the Administrator.
6.5.5The Administrator may determine at any time to vary the rules provided
above to accord with the requirements of any LM Fund, for ease in administration
or for any other reason.
6.5.6It is intended that all Participants be required to direct the investment
of their Accounts to the extent set forth in this Section 6.5. In the event that
the Administrator possesses at any time instructions as to the investment of
less than all of a Participant’s Account, the Participant shall be deemed to
have designated that the non-directed portion of his or her Account be invested
in a money market fund (or if a money market fund does not then exist, in the
separate LM Fund which most closely resembles a money market fund or that is
otherwise selected by the Administrator).
6.5.7Notwithstanding anything contained herein to the contrary, neither the
Administrator, the Company, any Affiliate nor any other person shall have any
liability for any loss arising from or as a result of any investment designation
or deemed designation by a Participant pursuant to Section 6.3 or this Section
6.5 or the performance of any of the LM Funds. In addition, such persons or
entities shall have no responsibility to determine the appropriateness of any
individual Participant’s investment designation or of the particular LM Funds
made available for Participant designation under the Plan.
ARTICLE VII
Entitlement to Benefits


7.1Separation from Service - In the event of a Participant’s Separation from
Service for any reason other than death, he or she shall become entitled to the
full amount

12

--------------------------------------------------------------------------------




of the vested balance of his or her Account, payable in the manner and at the
time according to the provisions of ARTICLE VIII.
7.2Death - In the event of the death of a Participant prior to his or her
Separation from Service, the full amount of the vested balance of his or her
Account shall become payable, in the manner and at the time according to the
provisions of ARTICLE VIII, to the Participant’s designated Beneficiary.
7.3In-Service Distribution - Notwithstanding Sections 7.1 and 7.2 above, in the
event of an election for an in-service distribution under Section 8.3.3.4 with
respect to the Compensation Deferral Contributions and Discretionary Matching
Contributions allocated for an Election Year, the Value of the vested portions
of the Account attributable to such contributions shall be distributed as
provided in Section 8.3.3.4.
7.4Vesting - The portion of a Participant’s Account attributable to Compensation
Deferral Contributions shall be fully vested at all times. The portion of a
Participant’s Account attributable to Discretionary Matching Contributions
allocated for an Election Year shall be zero percent (0%) vested until the first
day of the last month of the fourth (4th) calendar year following the respective
Election Year to which the Discretionary Matching Contribution applied, at which
time such portion of the Participant’s Account shall become one hundred percent
(100%) vested, provided the Participant has continued in the employment of the
Company or an Affiliate until such date. Nonetheless, the Participant shall not
be entitled to a distribution of any portion of the Account until the date of a
Distribution Event, at which time the vested portion of his or her Account shall
be payable according to, and in such manner and at such time or times provided
under, the provisions of ARTICLE VIII. The portion of a Participant’s Account
attributable to Discretionary Matching Contributions shall be one hundred
percent (100%) vested in the event of a Separation from Service by reason of the
Participant’s Disability or death.
7.5Forfeiture - The portion of a Participant’s Account attributable to unvested
Discretionary Matching Contributions (including any Return thereon) shall be
forfeited in the event of a termination of the employment of a Participant with
the Company or an Affiliate for any reason other than the Participant’s death or
Disability.
7.6Clawbacks - Notwithstanding any other provision of this Plan to the contrary,
any portion of a Participant’s Account attributable to deferrals of cash
incentive, or bonus compensation or Discretionary Matching Contributions shall
be subject to potential forfeiture, cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company Compensation
Clawback Policy, as amended from time to time (the “Policy”). As a condition of
participation in the Plan, the Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) the Policy or any similar
policy established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to forfeiture, cancellation, rescission,
payback or recoupment of compensation, and expressly agrees that the Company may
take such actions as are necessary to effectuate the Policy, any similar policy
(as applicable to the Participant) or applicable law without further consent or
action being required by the Participant.

13

--------------------------------------------------------------------------------




ARTICLE VIII
Distribution of Benefits


8.1Benefits Payable in Service or upon Separation from Service - If a
Participant makes an irrevocable election under Section 8.3.3.4 for an
in-service distribution, the vested portion of the Participant’s Account subject
to such election will be distributed as provided in such Section. Upon a
Participant’s Separation from Service with the Company or an Affiliate for any
reason other than death, distribution of the vested balance of the Participant’s
Account which is not subject to an election under Section 8.3.3.4 shall be made
(or begun) on such date as may be irrevocably elected by the Participant in the
Participant’s Payment Option Election under Sections 8.3.3.1 and 8.3.3.2, or
such later date as may be applicable by reason of Section 8.1.2 or 8.4.2. If the
Participant does not complete and file with the Administrator a valid and timely
Payment Option Election with respect to any deferrals, then the vested balance
of the Participant’s Account attributable to deferrals for which a Payment
Option Election has not been completed shall be distributed in a single lump sum
on the first business day of the month following the Separation from Service, or
such later date as may be applicable by reason of Section 8.1.2 or 8.4.2. Each
date on which a distribution is actually made pursuant hereto is referred to as
the Participant’s Distribution Date, and the distribution shall be determined
and valued in accordance with Sections 6.3 and 6.4 as of such Distribution Date.
8.1.1    Cash Out - Notwithstanding the foregoing, and without regard to any
Payment Option Election the Participant may have filed with the Administrator,
if, on the date of the Participant’s Separation from Service, the vested portion
of his or her Account has a value of less than $17,500 (or such higher
Applicable Dollar Amount under Section 402(g)(1)(B) of the Internal Revenue
Code), the entire vested portion of his or her Account shall be distributed in a
single lump sum on the first business day of the month following the Separation
from Service or such later date as may be applicable by reason of Section 8.1.2
or 8.4.2.
8.1.2    Six Month Delay for Specified Employees - Notwithstanding any provision
in the Plan to the contrary, no distribution to a “Specified Employee” by reason
of his or her Separation from Service, for any reason other than his or her
death, may be made prior to the date that is the earlier of: (i) his or her date
of death, or (ii) six months after the date of his or her Separation from
Service; in that event, his or her Distribution Date shall become the first day
of the month following whichever of those two dates is applicable. This
provision shall continue to apply during any period in which any stock of any
member of the Employer Group is publicly traded on an established securities
market (within the meaning of §1.897-1(m) of the Regulations) or otherwise.
A “Specified Employee” is any Participant who, as of the date of his or her
Separation from Service with the Employer Group, is a “key employee” (within the
meaning of Section 416(i)(1)(A)(i), (ii) or (iii) of the Internal Revenue Code,
applied in accordance with the regulations issued thereunder and disregarding
Section 416(i)(5)) who meets the definition of a “Specified Employee” as
determined under §1.409A-1(i) of the Regulations. The Participant will be deemed
to be a key employee as of the date of his or her

14

--------------------------------------------------------------------------------




Separation from Service with the Employer Group if he or she met the key
employee requirement at any time during the twelve-month period described in the
aforesaid Regulations.
8.2Death Benefits - In the event of the death of a Participant who has an
undistributed, vested balance in his or her Account:
8.2.1     Effect of Payment Option Election - Distribution of the vested balance
of the Participant’s Account shall be made (or begun) to the Participant’s
Beneficiary on the date specified in the Participant’s Payment Option Election
completed in accordance with the provisions of Section 8.3 or as of any other
date determined in accordance with the terms of the Plan and consistent with the
provisions of Section 409A. If the Participant does not complete a Payment
Option Election with respect to any deferrals, the vested portion of the
Participant’s Account attributable to deferrals for which a Payment Option
Election has not been completed shall be distributed to the Participant’s
Beneficiary in a single lump sum on the first business day of the month
following the Participant’s Separation from Service or such later date as may be
applicable by reason of Section 8.4.2. Each date on which a distribution is
actually made pursuant hereto is referred to as the Beneficiary’s Distribution
Date, and the distribution shall be determined and valued in accordance with
Sections 6.3 and 6.4 as of the Distribution Date.
8.2.2     Beneficiary Designation - Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after his or
her death, and such designation may be changed from time to time by the
Participant by filing a new designation. Each designation will revoke all prior
designations by the same Participant, shall be in form prescribed by the
Administrator, and will be effective only when filed in writing or
electronically with the Administrator during the Participant’s lifetime.
8.2.3     Failure to Designate Beneficiary - In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary eligible to receive the payment,
validly named by the Participant, the Company or an Affiliate shall distribute
any such benefit payment to the person or persons designated to receive the
Participant’s accrued benefit from the 401(k) Plan. In the absence of a valid
designation to a living person under the 401(k) Plan, the Company or an
Affiliate shall distribute the benefit payment to the Participant’s estate. In
determining the existence or identity of anyone entitled to a benefit payment,
the Administrator may rely conclusively upon information supplied by the
personal representative of the Participant’s estate. In the event of a lack of
adequate information having been supplied to the Administrator, or in the event
that any question arises as to the existence or identity of anyone entitled to
receive a benefit payment as aforesaid, or in the event that a dispute arises
with respect to any such payment, or in the event that a Beneficiary designation
conflicts with applicable law, or in the event the Administrator is in doubt for
any other reason as to the right of any person to receive a payment as
Beneficiary then, notwithstanding the foregoing, the Company or an Affiliate, in
the sole discretion of the Administrator, may, in complete discharge, and
without liability to the Administrator, the Company, any Affiliate or any other
person for any tax or other consequences which might flow therefrom: (i)
distribute the payment to the Participant’s estate, (ii) retain such

15

--------------------------------------------------------------------------------




payment, without liability for interest, until the rights thereto are
determined, or (iii) deposit the payment into any court of competent
jurisdiction.
8.3Payment Option Elections - Payment elections, and changes therein, shall be
made (and may only be made) by the filing of a completed Payment Option Election
with the Administrator, and in accordance with the provisions of this Section
8.3.
8.3.1    Initial Election - Simultaneously with the filing of his or her
Compensation Deferral Agreement, or as a part thereof, but in no event later
than the Compensation Deferral Agreement Deadline applicable thereto, a
Participant shall complete and file with the Administrator a Payment Option
Election. The Payment Option Election may be changed at any time prior to, but
it becomes irrevocable on, the applicable Compensation Deferral Agreement
Deadline. If the Participant does not complete a Payment Option Election with
respect to any deferrals, the vested portion of the Participant’s Account
attributable to deferrals for which a Payment Option Election has not been
completed shall be distributed in a single lump sum on the first business day of
the month following the Participant’s Separation from Service or such later date
as may be applicable by reason of Section 8.1.2 or 8.4.2.
8.3.2    Subsequent Elections - Following the Compensation Deferral Agreement
Deadline for the filing of his or her initial Compensation Deferral Agreement
pursuant to Section 8.3.1, except as provided in Section 8.3.3.4.1, the
Participant shall have no further right to file a revised Payment Option
Election, or to alter any election set forth in a Payment Option Election filed
with the Administrator, but the Participant shall have the right to make new
elections from time to time. However, except as provided in Section 8.3.3.4.1, a
new Payment Option Election may not be filed until the previous Payment Option
Election (or a “default” payment distribution option under the last sentence of
Section 8.3.1) has been in effect for at least five (5) Election Years. A new
Payment Option Election shall be applicable only to deferrals in Election Years
beginning after the filing of the new Payment Option Election, and all
pre-existing elections shall remain in effect with respect to deferrals for the
periods for which such elections were applicable.
8.3.3    Available Options - The Payment Option Election shall provide each
Participant with the following choices:
8.3.3.1 Form of Distribution following a Separation from Service - The
Participant may elect to have his or her distribution paid following a
Separation from Service in either of the following two forms:
8.3.3.1.1 an immediate lump sum distribution on the date elected pursuant to
Section 8.3.3.2; or
8.3.3.1.2 subject to Section 8.1.1, in three annual installments commencing on
the date elected pursuant to Section 8.3.3.2 and thereafter on each of the next
two anniversaries of that date. The first installment shall equal one-third of
the vested balance of the Account, the second installment shall equal one-half
of the remaining vested balance of the Account, and the third installment shall
equal the entire remaining vested balance of the Account.

16

--------------------------------------------------------------------------------




8.3.3.2 Timing of Distribution following a Separation from Service - The
Participant may elect to have his or her distribution paid (or begun) on the
first business day of the month after either of the following dates (or such
later date as may be applicable by reason of Section 8.1.2 or 8.4.2) :
8.3.3.2.1 the date of the Participant’s Separation from Service; or
8.3.3.2.2 the first anniversary of the Participant’s Separation from Service.
8.3.3.3     Form of Death Benefit Distribution - Upon the death of a Participant
who, pursuant to Section 8.3.3.1.2, had elected installments for his or her
lifetime distribution, the vested balance of the Participant’s Account shall be
paid in accordance with the form of death benefit the Participant had elected in
his or her Payment Option Election pursuant to Section 8.2.1.
8.3.3.4     In Service Distributions - A Participant may elect to have the Value
of the vested portion of the Participant’s Account attributable to Compensation
Deferral Contributions and Discretionary Matching Contributions (including the
Return thereon) credited for an Election Year, distributed in a lump sum
distribution on August 1st of the fifth (5th) calendar year following the end of
the Election Year for which such contributions were credited (or such later date
as may be applicable by reason of Section 8.4.2). However, if the Participant
elects an in-service distribution under this Section and has a Separation from
Service prior to the date the respective in-service distribution is made, the
portion of the Participant’s Account subject to such election shall be
distributed in a lump sum distribution on the first business day of the month
following the Participant’s Separation from Service (or such later date as may
be applicable by reason of Section 8.1.2 or 8.4.2). The lump sum distribution
under this Section shall be in such form as is determined under Section 8.4.1.
8.3.3.4.1  Any Participant who has made an irrevocable election under Section
8.3.3.4 may make a subsequent election to change the Distribution Date under
such Section. Any election to change such Distribution Date (i) cannot take
effect until at least twelve (12) months after the date of the election, (ii)
must defer payment for five (5) years from the Distribution Date on which
payment would otherwise be made pursuant to the respective earlier election
under Section 8.3.3.4, and (iii) must be made no less than twelve (12) months
before the originally scheduled fixed Distribution Date. The newly elected
Distribution Date shall be the fixed Distribution Date for purposes of Section
8.3.3.4, which shall be subject to a further, subsequent deferral election under
this Section 8.3.3.4.1. Timely and validly making any subsequent deferral
election is solely the responsibility of the Participant, regardless of whether
the Administrator provides any information as to the deadlines for such
subsequent deferral elections.
8.3.4    Invalid Election - If a Payment Option Election does not conform to the
requirements of Section 409A, then such Payment Option Election shall be void
and the Participant shall be deemed not to have filed a Payment Option Election
with respect to the portion of the Participant’s Account to which such invalid
Payment Option Election relates.

17

--------------------------------------------------------------------------------




8.4Administration of Distributions -
8.4.1    Mode of Distribution - The Company or an Affiliate shall make all
distributions from each Participant’s Account in cash based on the value
calculated in accordance with Sections 6.3 and 6.4 of the vested portion of the
Participant’s Account, except as to distributions under Section 8.3.3.4 which,
in the sole discretion of the Administrator, may be made in cash or in-kind in
shares of the LM Funds to which the portion of the Participant’s Account being
distributed was deemed invested.
8.4.2    Administrative Delay - All distributions made pursuant to this ARTICLE
VIII shall be made on or as soon as administratively practicable after the
stated date of distribution provided in ARTICLE VIII, without regard to this
Section 8.4.2, but in no event later than the end of the Participant’s taxable
year which includes such stated date of distribution or, if later, two and
one-half months after such stated date of distribution, provided that the
Participant is not permitted directly or indirectly to designate the taxable
year of the payment.
8.4.3    Deductions - Any Discretionary Matching Contributions under the Plan
which vest and any amounts payable under the Plan shall be subject to such
deductions or withholdings, including without limitation any federal and state
income taxes and FICA taxes as may be required by law, but shall not be deemed
to be salary or other compensation for the purpose of computing benefits to
which the Participant may be entitled under any retirement plan or other
arrangement of the Company or any Affiliate for the benefit of its employees
generally. With respect to distributions which are made in-kind in shares of LM
Funds under Section 8.3.3.4, in lieu of such tax withholding, the Participant
may pay to the Company or an Affiliate on or before the Distribution Date the
amount the Company or Affiliate would otherwise deposit as federal and state
income taxes and FICA taxes with respect to the distribution and thus avoid
having to have the distribution reduced by such tax withholding. With respect to
Discretionary Matching Contributions that vest, a deduction for any required tax
withholding with respect to such vesting will be made from any pay or other
compensation due the Participant from the Company or an Affiliate to the extent
permitted by applicable law. Otherwise, the Participant shall be required to pay
to the Company or Affiliate the amount the Company or Affiliate is required to
deposit as tax withholding on or before the due date of the deposit.
8.4.4    Payment to Minor or Incompetent - If any person to whom a payment is
due under the Plan is a minor, or is found by the Administrator to be
incompetent by reason of physical or mental disability, the Administrator shall
have the right to cause the payments becoming due to such person to be made to
another for his or her benefit, without responsibility of the Administrator to
see to the application of such payments, and such payments will constitute a
complete discharge of the liabilities of the Company or Affiliate with respect
thereto.
8.4.5    Domestic Relations Order - To the extent permitted by and consistent
with the provisions of Section 409A, payments shall be made to an alternate
payee of the Participant to the extent required under a Domestic Relations Order
(a “DRO”), as defined by Section 414(p)(1)(B) of the Internal Revenue Code, that
is applicable to the Plan. Any amount payable under this Plan to an alternate
payee under a DRO shall be paid to the alternate payee designated in such DRO
rather than to the Participant; provided, however, that such payment:

18

--------------------------------------------------------------------------------




(i) shall be reported for income tax purposes as a payment to the Participant,
and (ii) shall only be paid to the alternate payee in such form, and at such
time, as it would have been paid to the Participant but for the DRO.
8.4.6     Location of Participants and Beneficiaries - Any communication,
statement or notice addressed to a Participant (or Beneficiary) at his or her
last post office address filed with the Company or an Affiliate, or if no such
address was filed with the Company or an Affiliate then at his or her last post
office address as shown on the Company’s or Affiliate’s records, shall be
binding on the Participant (or Beneficiary) for all purposes of the Plan. Except
for the sending of a registered letter to the last known address, the
Administrator shall not be obliged to search for any Participant (or
Beneficiary). If the Administrator notifies any Participant (or Beneficiary)
that he or she is entitled to an amount under the Plan and the Participant (or
Beneficiary) fails to claim such amount or make his or her location known to the
Administrator within three years, then, except as otherwise required by law, the
Administrator shall have the right to treat the amount payable as a forfeiture.
8.4.7    Compliance with Section 409A - Notwithstanding anything herein to the
contrary, all distributions hereunder are intended to be made in accordance with
the provisions of Section 409A (to the extent applicable), and to the extent
that Section 409A applies to any provision of this Plan and such provisions is
subject to more than one interpretation or construction, such ambiguity shall be
resolved in favor of that interpretation or construction which is consistent
with the provision complying with the applicable provisions of Section 409A.
Each payment under the Plan shall be treated as a separate payment for purposes
of Section 409A.
8.5Limitation on Payment Liability - The Company’s or Affiliate’s obligation to
make any benefit distribution payment pursuant to this ARTICLE VIII (or
otherwise under the Plan) shall be limited to the vested amount credited to the
Participant’s Account as of the valuation date pertaining to such payment.
Neither the Plan nor any action taken pursuant thereto guarantees any fixed
dollar amount of payments to the Participant, his or her Beneficiary, estate or
representative. The amount of payment under the Plan shall vary in accordance
with the provisions of ARTICLE VI, and neither the Company, any Affiliate or the
Administrator, or any of their representatives, shall be responsible for any
decrease in value of the Account by reason of investment performance reflected
therein.


ARTICLE IX
Administration


9.1Administrative Authority - Except as otherwise specifically provided herein,
the Company shall have the sole responsibility for and the sole control of the
operation and administration of the Plan, and shall have the power and authority
to take all action and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan, including,
without limiting the generality of the foregoing, the power, duty and
responsibility to: (i) resolve and determine all disputes or questions arising

19

--------------------------------------------------------------------------------




under the Plan, including the power to determine the rights of Employees,
Participants and Beneficiaries, and their respective benefits, and to remedy any
ambiguities, inconsistencies or omissions; (ii) adopt such rules of procedure
and regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan; (iii) implement
the Plan in accordance with its terms and such rules and regulations; (iv)
notify the Participants of any amendment or termination of, or of a change in
any benefits available under, the Plan; and (v) prescribe such forms as may be
required for Employees to make elections under, and otherwise participate in,
the Plan. The power and authority of the Company under the Plan shall be
delegated in the manner described in Section 9.2.
9.2Company Administration - The Plan shall be operated and administered on
behalf of the Company by an Administrator. The Administrator shall be governed
by the following:
9.2.1 In the absence of any designation to the contrary by the Company, the
Administrator shall be LM & Co. Alternatively, LM & Co. may establish an
Administrative Committee pursuant to Section 9.3 to act as Administrator. Except
as the Company shall otherwise expressly determine, the Administrator shall have
full authority to act for the Company before all persons in any matter directly
pertaining to the Plan, including the exercise of any power or discretion
otherwise granted to the Company pursuant to the terms of the Plan. However, the
following powers shall be reserved to the Company and/or LM & Co, as applicable,
even if an Administrative Committee is appointed as Administrator: (i) the power
to amend or terminate the Plan (including exercise of the discretion described
in Section 10.3) and (ii) the power to appoint the membership of the
Administrative Committee pursuant to Section 9.3.1. Notwithstanding the above,
pursuant to Section 5.4, Discretionary Matching Contributions, if any, for an
Election Year shall be made in such amount, pursuant to such formula and maximum
amounts, and to such Participants or class of Participants as determined by the
Compensation Committee within its sole discretion.
9.2.2 The Administrator may appoint any persons or firms, or otherwise act to
secure specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan; the Administrator
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons. The Administrator shall have the power and
authority to delegate from time to time all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person, and in the same manner to revoke any such delegation
of duties, powers or responsibilities. Any action of such person in the exercise
of such delegated duties, powers or responsibilities shall have the same force
and effect for all purposes hereunder as if such action had been taken by the
Administrator.
Further, the Administrator may authorize one or more persons to execute any
certificate or document on behalf of the Administrator, in which event any
person notified by the Administrator of such authorization shall be entitled to
accept and conclusively rely upon any such certificate or document executed by
such person as representing action by the Administrator until such third person
shall have been notified of the revocation of such authority.

20

--------------------------------------------------------------------------------




The Administrator shall not be liable for any act or omission of any person to
whom the Administrator’s duties, powers or responsibilities have been delegated,
nor shall any person to whom any duties, powers or responsibilities have been
delegated have any liabilities with respect to any duties, powers or
responsibilities not delegated to him.
9.2.3    All representatives of the Company and LM & Co and/or members of the
Administrative Committee (as defined hereinafter) shall use ordinary care and
diligence in the performance of their duties pertaining to the Plan, but no such
individual shall incur any liability: (i) by virtue of any contract, agreement,
bond or other instrument made or executed by him or on his or her behalf in his
or her official capacity with respect to the Plan, (ii) for any act or failure
to act, or any mistake or judgment made, in his or her official capacity with
respect to the Plan, unless resulting from his or her gross negligence or
willful misconduct, or (iii) for the neglect, omission or wrongdoing of any
other person involved with the Plan. The Company shall indemnify and hold
harmless each such individual who is an Employee from the effects and
consequences of his or her acts, omissions and conduct in his or her official
capacity with respect to the Plan, except to the extent that such effects and
consequences shall result from his or her own willful misconduct or gross
negligence. If any matter arises as to which an individual is entitled to
indemnity hereunder, the indemnitee shall give the Company prompt written notice
thereof. The Company, at its own expense, shall then take charge of the
disposition of the asserted liability, including compromise or the conduct of
litigation. The indemnitee may, at his or her own expense, retain his or her own
counsel and share in the conduct of any such litigation, but the failure to do
so shall not adversely affect his or her right to indemnity.
9.2.4    Nothing in the Plan shall be construed so as to prevent any person
involved in administration of the Plan from receiving any benefit to which he or
she may be entitled as a Participant.
9.2.5    Expenses incurred in the administration and operation of the Plan
(including the cost of any Discretionary Matching Contributions, the Return on
Compensation Deferral Contributions and Discretionary Matching Contributions and
the functioning of the Administrative Committee) shall be paid by the Company or
the Affiliates in proportion to the level of participation for their employees
in the Plan for the respective Election Year, determined by the Administrator in
such manner as it determines in its sole discretion. Notwithstanding anything to
the contrary herein, distributions under the Plan may be made by the Company or
any Affiliate as authorized by the Administrator.
9.3Administrative Committee - LM & Co may designate and appoint a committee, to
be known as the Administrative Committee, as Administrator. Except to the extent
that the Company or LM & Co has retained any power or authority, or allocated
duties and responsibilities to another, said Committee shall have full power and
authority to administer and operate the Plan in accordance with its terms and in
particular the authority contained in this ARTICLE IX, and, in acting pursuant
thereto, shall have full power and authority to deal with all persons in any
matter directly connected with the Plan, in accordance with the following
provisions:

21

--------------------------------------------------------------------------------




9.3.1     The Committee shall consist of one or more individuals designated by
LM & Co. Subject to his or her right to resign at any time, each member of the
Committee shall serve (without compensation, unless otherwise determined by the
LM & Co ) at the pleasure of LM & Co, and LM & Co may appoint, and may revoke
the appointment of, additional members to serve with the Committee as may be
determined to be necessary or desirable from time to time. Each member of the
Committee, by accepting his or her appointment to the Committee, shall thereby
be deemed to have accepted all of the duties and responsibilities of such
appointment, and to have agreed to the faithful performance of his or her duties
thereunder.
9.3.2    The Committee shall adopt such formal organization and method of
operation as it shall deem desirable for the conduct of its affairs. The
Committee shall act as a body, and the individual members of the Committee shall
have no powers and duties as such, except as provided herein; the Committee
shall act by vote of a majority of its members at the time in office, either at
a meeting or in writing without a meeting.
9.3.3    Subject to Section 9.5, the determination of the Committee on any
matter pertaining to the Plan within the powers and discretion granted to it
shall be final and conclusive on all Participants and all other persons dealing
in any way or capacity with the Plan.
9.4Third Party Services - The Company, LM & Co or the Administrator may contract
with any third party to provide services under the Plan for the convenience of
the Company, LM & Co or the Administrator, including, but not limited to, the
enrollment of Covered Employees as Participants, the maintenance of individual
or other accounts and other records, the making of periodic reports and the
disbursement of benefits to Participants and Beneficiaries.
9.5Claims Procedure - A claims procedure (including a procedure for review of an
adverse claim determination) that is intended to meet the requirements of
Section 503 of ERISA and DOL Regs. §2560.503-1, is annexed to the Plan as
Appendix A.


ARTICLE X
Amendment and Termination
10.1Right to Amend - Subject to Sections 10.5 and 10.6, the Company and/or LM &
Co shall have the right to amend the Plan in writing, at any time, and with
respect to any provisions hereof, and all parties hereto or claiming any
interest hereunder shall be bound thereby; provided, however, that only the
Company shall have the right to amend the provisions of the Plan regarding the
amount of, or eligibility for, Discretionary Matching Contributions. The Company
shall generally act through the Compensation Committee in actions under this
Article X.
10.2Amendment Required by Federal Law - Notwithstanding the provisions of
Section 10.5, the Plan may be amended at any time, retroactively if required, by
the Company or LM & Co if found necessary in order to conform to the provisions
and

22

--------------------------------------------------------------------------------




requirements of the Internal Revenue Code (including, without limitation,
Section 409A) or ERISA, or any similar act or any amendments thereto or
regulations promulgated thereunder.
10.3Right to Freeze or Terminate - Subject to Sections 10.5 and 10.6 and to the
remainder of this Section 10.3, the Company, LM & Co and, as to its own
Participants, each Affiliate reserves the right, at any time, and in its sole
discretion, to freeze contributions and/or terminate the Plan, as follows:
10.3.1    Contribution Freeze - The Company or LM & Co may, at any time and from
time to time, terminate Section 5.2 Compensation Deferral Contributions and/or
Section 5.4 Discretionary Matching Contributions, or suspend such contributions
for a fixed or indeterminate period of time. As to its own Participants, an
Affiliate may, at any time, and from time to time, terminate Section 5.2
Compensation Deferral Contributions and Section 5.4 Discretionary Matching
Contributions, or suspend such contributions, for a fixed or indeterminate
period of time. In connection therewith, the Company, LM & Co. or Affiliate, as
applicable, may, but need not, suspend or terminate the ability of new
Participants to enter the Plan (as otherwise provided for in ARTICLE III).
10.3.1.1    Impact of Contribution Freeze - In the event of action by the
Company, LM & Co. or an Affiliate to freeze (i.e., suspend or terminate)
contributions, as described in this Section 10.3.1, all affected contributions
shall immediately cease, except as described in Section 10.3.1.2, but all other
aspects of the Plan shall be continued, in which event distributions shall be
made in accordance with ARTICLES VII and VIII, unless and until the Company, LM
& Co or the Affiliate (if it is unrelated), as applicable, terminates the Plan
in accordance with Section 10.3.2.
10.3.1.2    Potential Deferral of Contribution Freeze - Notwithstanding the
provisions of Section 10.3.1.1, unless circumstances exist that would permit
termination of the Plan pursuant to Section 10.3.2, Section 5.2 compensation
deferral contributions may not be terminated during their period of
irrevocability. Accordingly, unless such circumstances are extant at the time
the Company, LM & Co. or an Affiliate acts to freeze Section 5.2 Compensation
Deferral Contributions, cessation of such contributions shall be deferred until,
as described in ARTICLE IV, their Compensation Deferral Agreements would lapse
by their terms or be subject to modification by the affected Participants.
10.3.2    Plan Termination - The Company, LM & Co. or, as to its own
Participants, an unrelated Affiliate may terminate the Plan at any time, but
only if the conditions described in Section 10.3.2.1 are extant at the time at
which the Company, LM & Co. or the unrelated Affiliate acts to terminate the
Plan (or such later date as of which the termination is to be effective).
10.3.2.1    Circumstances Under Which Plan May Terminate  - Unless otherwise
permitted under Section 409A, the Plan may terminate only if one or more of the
following sets of circumstances exist on the date such termination is to be
effective:

23

--------------------------------------------------------------------------------




10.3.2.1.1    Dissolution or Bankruptcy - Termination and liquidation of the
Plan: (i) within twelve months of a corporate dissolution taxed under Section
331 of the Internal Revenue Code, or (ii) with the appointment of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), in either case under conditions
described in §1.409A-3(j)(4)(ix)(A) of the Regulations.
10.3.2.1.2    Change in Control - Termination and liquidation of the Plan
pursuant to irrevocable action taken by the Company or LM & Co. or, as to its
own Participants, an unrelated Affiliate within the 30 days preceding or the
twelve months following a Change in Control Event under conditions described in
§1.409A-3(j)(4)(ix)(B) of the Regulations. For this purpose, a “Change in
Control Event” is any one of the following (to the extent that it qualifies as
such under §1.409A-3(i)(5) of the Regulations): (i) a change in ownership within
the meaning of §1.409A-3(i)(5)(v) of the Regulations, (ii) a change in effective
control within the meaning of §1.409A-3(i)(5)(vi) of the Regulations, or (iii) a
change in the ownership of assets within the meaning of §1.409A-3(i)(5)(vii) of
the Regulations.
10.3.2.1.3    Other Plan Termination - Termination and liquidation of the Plan
under the conditions described in §1.409A-3(j)(4)(ix)(C) of the Regulations.
10.3.2.1.4    Other Circumstances - Termination and liquidation of the Plan
under such circumstances as may be prescribed in generally applicable guidance
published by the Internal Revenue Service.
10.3.2.2    Impact of Plan Termination - Upon termination of the Plan: (i)
eligibility of new Participants to enter the Plan pursuant to ARTICLE III shall
cease, (ii) all contributions to the Plan shall cease (subject to Section
10.3.1.2), and (iii) the entire Account of each affected Participant (or
Beneficiary) shall be one hundred percent (100%) vested and distributed in a
single lump sum (notwithstanding any continuing elections by the affected
Participants as to form or timing of distributions), such distribution to occur
as soon as administratively practicable, but, where applicable, only within the
time parameters set forth in Section 10.3.2.1.
10.3.2.3    Pre-Existing Distribution Rights - Termination of the Plan shall not
affect the form or timing of benefits to any Participant who becomes entitled
thereto pursuant to ARTICLES VII and VIII without regard to the Plan
termination, but only to the extent that such payments would have been made
prior to the date on which the lump sum distribution of all distributions upon
Plan termination, pursuant to Section 10.3.2.2, is to be made.
10.4Employer-Level Change - Subject to Section 10.6:
10.4.1    Cessation of Business - Notwithstanding any other provision of this
Plan to the contrary, in the event the Company ceases to actively carry on the
trade or business in which a Participant was employed and if the cessation is
not pursuant to a transaction whereby a successor entity assumes the obligations
under the Plan (including the sale of all of the stock of an Affiliate), the
entire value of the Account of an affected Participant shall be one

24

--------------------------------------------------------------------------------




hundred percent (100%) vested and distributed in a single lump sum to the
Participant (or, in the event the Participant is not then living, to the
Beneficiary designated in accordance with Section 8.2) on such Distribution Date
permitted by applicable Regulations, but only if, in connection with the
cessation of business: (i) the cessation is in conjunction with an event that
constitutes a permissible payment event described in Section 10.3.2, or (ii) the
distribution is otherwise permitted under regulations or other guidance issued
by the Internal Revenue Service under Section 409A on the basis that a Change in
Control Event as defined in 10.3.2.1 has occurred.
10.4.2     Successor to Company - In the event of the merger, consolidation,
sale of all or substantially all the assets, or reorganization, of the Company:
10.4.2.1     Provision may be made by which the Plan will be continued by the
successor employer, in which case such successor shall be substituted for the
Company under the Plan and Section 10.4.1 shall not apply to the transaction.
The substitution of the successor shall constitute an assumption of Plan
liabilities by the successor and the successor shall have all of the powers,
duties and responsibilities of the Company under the Plan.
10.4.2.2     If the action described in Section 10.4.2.1 has not been taken
within 90 days from the effective date of the transaction, the Plan shall be
deemed to have been terminated as of the effective date of the transaction, but
not earlier than the earliest date permitted under Section 10.3.2.1, and the
provisions of Section 10.3.2 shall be applicable thereto.
10.4.2.3     In the event of a transaction described in this Section 10.4.2
which applies to a portion of the Company, the provisions of this 10.4.2 shall
apply only to the employees transferred in connection therewith.
10.5Preservation of Rights - Amendment or termination of the Plan shall not
affect the rights of any Participant (or Beneficiary) to payment of the amount
in his or her Account, to the extent that such amount was payable under the
terms of the Plan prior to the effective date of such amendment or termination.
However, no action taken in accordance with Sections 10.2 or 10.3 shall be
deemed prejudicial to any interest of any Employee or Participant.
10.6Section 409A Compliance - The Plan may not be amended or terminated in any
way that results in a violation of Section 409A. In particular, except to the
extent permitted by §1.409A-3(j) of the Regulations, no amendment or termination
of the Plan shall in any way (including a change in form of distribution) result
in acceleration of the timing or amount of any payment (or any portion thereof)
due under the Plan. An amendment that permits acceleration for any one or more
of the reasons that constitute exceptions to the prohibition on acceleration of
payments, pursuant to §1.409A-3(j)(4) of the Regulations, shall not be deemed to
be in violation of this Section 10.6.





25

--------------------------------------------------------------------------------




ARTICLE XI
Multiple-Employer Provisions
11.1Adoption by Other Employers - Subject to approval of LM & Co., the Plan may
be adopted by any Affiliate. Such adoption and approval shall be evidenced by
the execution of an Adoption Agreement by LM & Co. and the adopting employer.
11.2Separate Plans - It is intended that the provisions of the Plan shall apply
separately to any participating Affiliate that is unrelated to the Company, and
to the Participants of each such participating unrelated Affiliate, and, except
as otherwise provided in this ARTICLE XI, the Plan shall constitute a separate
Plan for each participating Affiliate that is unrelated to the Company.
11.3Participation - The participation of any participating Affiliate in the Plan
shall become effective as of the date the Adoption Agreement is executed and
approved as provided in Section 11.1, or on such other date as may be set forth
in said Adoption Agreement. Once participation by a participating Affiliate has
begun, such participation shall continue until terminated by the Company, LM &
Co or the participating Affiliate in accordance with the terms of the Plan.
11.4Combined Service - Except as otherwise provided in the Adoption Agreement,
the term “service” or “employment” shall be deemed to refer equally to service
with any participating Affiliate or the Company, so that, for any purpose under
the Plan, service with any participating Affiliate or the Company shall be
deemed to be the equivalent of service with any other participating Affiliate or
the Company. A Participant shall be deemed to have had a Separation from Service
only upon a Separation from Service with the participating Affiliate or Company,
as applicable, and all other employers who are members of the same Employer
Group.
11.5Administration - The term “Company” as used in ARTICLE IX, pertaining to
administration of the Plan, refers only to the Sponsor.
11.6Amendment - No Affiliate other than LM & Co has the right to amend the Plan.
The Company and LM & Co. each are vested with the power to amend the Plan in any
manner consistent with ARTICLE X, and such amendment will bind the Company and
each participating Affiliate and its Participants; provided, however, that only
the Company acting through the Compensation Committee shall have the right to
amend the provisions of the Plan regarding the amount of, or eligibility for,
Discretionary Matching Contributions.
11.7Termination - A participating Affiliate may freeze and a participating,
unrelated Affiliate may terminate its participation in the Plan, pursuant to
ARTICLE X, at any time. Any such action shall operate only as to the
Participants employed by that participating Affiliate and shall be subject to
the restrictions of 10.3.1 and 10.3.2. Only LM & Co or the Company shall have
the right to freeze or terminate the Plan, pursuant to ARTICLE X, with respect
to all Participants.



26

--------------------------------------------------------------------------------




ARTICLE XII
Miscellaneous
12.1Limitations on Liability of Company - Neither the establishment of the Plan
nor any modification thereof, nor the creation of any Account, nor the payment
of any benefits, shall be construed as giving to any Participant or other person
any legal or equitable right against the Company or any Affiliate (or any person
connected therewith), except as provided by law or by any Plan provision.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a fiduciary relationship between the
Company or any Affiliate (or any person connected therewith) and any
Participant, Beneficiary or other person. In no event shall the Company or any
Affiliate (or any person connected therewith) be liable to any person for the
failure of any Participant, Beneficiary or other person to be entitled to any
particular tax consequences with respect to the Plan or any contribution thereto
or distribution therefrom.
12.2Construction - The Plan is intended to be exempt from ERISA (other than
reporting and disclosure requirements and claims procedures, as to which no
exemption is available) and, if any provision of the Plan is subject to more
than one interpretation or construction, such ambiguity shall be resolved in
favor of that interpretation or construction which is consistent with the Plan
being so exempted. In case any provision of the Plan shall be held to be illegal
or void, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provisions had never been inserted
herein. For all purposes of the Plan, where the context admits, words in the
masculine gender shall include the feminine and neuter genders, the singular
shall include the plural, and the plural shall include the singular. Headings of
articles and sections are inserted only for convenience of reference and are not
to be considered in the construction of the Plan. Except to the extent preempted
by the laws of the United States of America, the laws of Maryland shall govern,
control and determine all questions arising with respect to the Plan and the
interpretation and validity of its respective provisions. Participation under
the Plan will not give any Participant the right to be retained in the service
of the Company or an Affiliate or any right or claim to any benefit under the
Plan unless such right or claim has specifically accrued hereunder. The Plan
shall be construed in such manner as to comply with Section 409A.
12.3Spendthrift Provision - No amount payable under the Plan will, except as
otherwise specifically provided by law, be subject in any manner to
anticipation, alienation, attachment, garnishment, sale, transfer, assignment
(either at law or in equity), levy, execution, pledge, encumbrance, charge or
any other legal or equitable process, and any attempt to do so will be void; nor
will any benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. The foregoing
shall not preclude any arrangement for: (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery by the Plan of overpayments of benefits
previously made to a Participant, or (iii) the direct deposit of benefit
payments to an account in a banking institution (if not part of an arrangement
constituting an assignment or alienation).

27

--------------------------------------------------------------------------------




In the event that any Participant’s benefits are garnished or attached by order
of any court, the Company may bring an action for a declaratory judgment in a
court of competent jurisdiction to determine the proper recipient of the
benefits to be paid by the Plan. During the pendency of said action, any
benefits that become payable shall be paid into the court as they become
payable, to be distributed by the court to the recipient it deems proper at the
close of said action.
12.4Tax Consequences of Payments - The Company does not make any representations
as to the tax consequences of any compensation or benefits provided hereunder
(including, without limitation, under Section 409A). The Participant is solely
responsible for any and all income, excise or other taxes imposed on Participant
with respect to any and all compensation or other benefits provided to
Participant.
12.5Limitation of Rights: No Contract of Employment. The terms of the Plan shall
not be deemed to constitute a contract of employment between the Company or an
Affiliate and the Participant, and the Participant (or his or her Beneficiary)
shall have no rights against the Company or an Affiliate except as may be
specifically provided herein. Moreover, nothing in the Plan shall be deemed to
limit in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time or be evidence of any agreement or
understanding, express or implied, that the Company or an Affiliate will employ
a Participant in any particular position or at any particular rate of
remuneration.
IN WITNESS WHEREOF, this amended and restated Plan is executed under seal as of
this 26th day of August, 2014.
LEGG MASON, INC.






By: /s/ Joseph A. Sullivan (Seal)
Joseph A. Sullivan
President and Chief Executive Officer

















28

--------------------------------------------------------------------------------




APPENDIX A
LEGG MASON, INC.
DEFERRED COMPENSATION FUND PLAN
As Amended and Restated Effective September 1, 2014


CLAIMS PROCEDURE
Initial Claim
If you think you have a problem regarding your Plan benefits, you may file a
written claim under the Plan’s claims procedure. For example, you may feel that
you are entitled to a benefit that has not been paid, or that the benefit you
are receiving has not been paid under terms or in an amount with which you are
in agreement. Your claim must state the specific reason(s) why you believe you
are entitled to the benefit, or why you disagree with the terms or amount of the
benefit, and must be delivered to the Administrator (at the normal Company
address, unless the Administrator provides a different address).


Your claim will be given full and fair consideration, and the decision will be
made in accordance with governing Plan documents and after taking steps to
assure that the Plan provisions are applied in a manner that is consistent with
the way other similar claims (if any) have been treated in the past.


Unless it is determined that your claim is to be resolved in accordance with
your wishes as set forth in the claim, the Administrator will provide you with a
written or electronic notice of the adverse determination, setting forth: (i)
the specific reason(s) for the denial, (ii) specific reference to pertinent Plan
provisions on which the denial is based, (iii) a description of any material or
information necessary for you to perfect your claim and an explanation of why
such material or information is necessary, and (iv) an explanation of the Plan’s
appeal procedure (including applicable time limits and a statement that, if your
claim is adversely decided on appeal, you may bring a civil action under Section
502(a) of ERISA).


The adverse determination notice will normally be provided to you within a
reasonable time (but not more than 90 days) after your claim has been received.
However, in special circumstances requiring an extension, the 90-day period may
be extended (for not more than an additional 90 days unless you agree), if the
Administrator gives you written notice, before the end of the initial 90-day
period, setting forth the reason(s) for the extension and the estimated decision
date. If the extension notice indicates that the extension is needed because you
have not provided information necessary to decide your claim, and the notice
asks for that information, the time limit on the extension does not begin to run
until you have provided the requested information.



29

--------------------------------------------------------------------------------




Appeal


If you have received an adverse determination notice, and you still feel that
your claim has not been properly decided, then, for a period of 60 days
following the date on which you received the notice, you may appeal the denial
by submitting to the Administrator a written request for review. You may submit
written comments, documents, records and other information relating to your
claim (regardless of whether such information was submitted or considered in
arriving at the initial adverse determination). Upon request, you will be
provided (free of charge) with reasonable access to, and copies of, all
documents, records and other information relevant to your claim. (An item is
relevant only if: (i) it was relied upon in making the initial claim
determination, or (ii) it was submitted, considered or generated in the course
of actually making the initial claim determination, or (iii) it demonstrates
compliance with the requirement that claim determinations be made in accordance
with the applicable Plan provisions consistently applied).


Your appeal will be given full and fair consideration, taking into account all
comments, documents, records and other information you submitted. Regardless of
whether or not the decision on appeal is in your favor, you will be given
written or electronic notice of the decision. If the decision is adverse to you
(i.e., not what you asked for), the notice will: (i) state the specific
reason(s) for the adverse determination, (ii) reference the specific plan
provisions on which the determination is based, (iii) advise you of your right
to bring a civil action under Section 502(a) of ERISA, and (iv) state that you
are entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to your
claim.
        
Notice of the decision on your appeal will normally be provided to you within a
reasonable time (but not more than 60 days) after your appeal has been received.
However, in special circumstances requiring an extension, the 60-day period may
be extended (for not more than an additional 60 days unless you agree), if the
Administrator gives you written notice, before the end of the initial 60-day
period, setting forth the reason(s) for the extension and the estimated decision
date. If the extension notice indicates that the extension is needed because you
have not provided information necessary to decide your appeal, and the notice
asks for that information, the time limit on the extension does not begin to run
until you have provided the requested information.


General
You are required to complete both the initial claim procedure and the appeal
procedure before you may exercise any right to bring a civil action under
Section 502(a) of ERISA (i.e., to file suit in a federal or state court). At any
point in the claims procedure, you may designate someone to act as your duly
authorized representative. However, you may be required to provide the
Administrator with a written power of attorney or other evidence that the person
is authorized to act for you.


The Company, LM & Co. or the Administrator will designate the person(s) who will
review and decide your initial claim and/or your appeal. Those persons may be
employees

30

--------------------------------------------------------------------------------




of the Company, LM & Co. or any Affiliate and the same person(s) may be assigned
to both the initial claim and the appeal.



31